Appeal from a judgment of the County Court of Clinton County (Feinberg, J.), rendered October 14, 1983, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Defendant seeks reversal and the vacatur of his plea, contending that County Court erred in that it failed to establish a proper factual basis for his plea prior to accepting the same. However, it does not appear from the record that this issue was raised by motion to vacate or otherwise in the court of first instance and, accordingly, no error has been preserved for review (People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740).
Judgment affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.